PER CURIAM.
This cause having been considered by the court upon the Petition for a Writ of Mandamus, the respondent’s response to the order to show cause why the writ should not issue, and the oral arguments and briefs of counsel for the respective .parties;
And the Court being of the opinion that the Writ should not issue for the reasons stated by the Court in its opinion ■filed this day,
It Is Ordered that the Writ of Mandamus herein sought against the respondent is denied and the petition seeking said writ is dismissed at Petitioner’s ■cost.